DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 08/27/2020.
	Claims 1-22 are currently pending and have been examined and are rejected.

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because Fig. 3 cited reference character “310” has been used to designate both “Secure Database 310” and step “customer initiates purchase form vendor using tokenized name, preferred intermediary delivery address, and/or anonymous financial instrument 310”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 16 recites the limitation “the communication device” in claim 16, line 1.  There is insufficient antecedent basis for this limitation in the claim as “a communication device” has not been recited prior to this.  This renders the claim indefinite as the scope of the claim is unascertainable. Appropriate correction is required, such as by adding “a communication device”.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such generic placeholder claim limitations, and coupled functional language, are:
Claim 15:
1. “a tokenized customer name generator” [generic placeholder] for [the following function of] “generating a tokenized customer name which is unique and does not include the customer's actual name”. Further, the generic placeholder “generator” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the generator invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “tokenized customer name generator” corresponds to “the secure database 210 is kept in a remote location on a centralized server”, see the specification [0033], [0099-00102], [0049] and [0049]. Accordingly, the examiner finds the claim is definite.
2. “a preferred intermediary address engine” [generic placeholder] for [the following function of] “determining a preferred intermediary address associated with a shipping intermediary”. Further, the generic placeholder of “engine” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, this engine invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “preferred intermediary address engine” corresponds to “the centralized server of the third party entity may generate the tokenized customer name and determine the preferred intermediary address”, see the specification [0042]). Accordingly, the examiner finds the claim is definite.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp .
	Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/859,877 (herein after “KACZMAREK877”) in view of US Pat. Pub. No. 2011/0258078 to Sonderegger et al. (hereinafter “Sonderegger”).
This is a provisional nonstatutory double patenting rejection:
	Regarding claim 1. A method for enabling anonymous shipment of a package purchased by a customer from a vendor for delivery to the customer at an address unknown to the vendor, whereby the customer has an actual name and an intended delivery address, the method comprising (KACZMAREK877, claim 1; “A method for enabling anonymous shipment of a package purchased by a customer from a vendor for delivery to the customer at an address unknown to the vendor, whereby the customer has an actual name and an intended delivery address, the method comprising”): 
	generating a tokenized customer name along with a preferred intermediary address associated with a shipping intermediary, wherein the tokenized customer name and the preferred intermediary address do not include the customer's actual name and the customer's intended delivery address (KACZMAREK877, claim1; “generating a tokenized customer name along with a preferred intermediary address associated with a shipping intermediary, wherein the tokenized customer name and the preferred intermediary address do not include the customer's actual name and the customer's intended delivery address”); 
	sending the tokenized customer name and the preferred intermediary address from a secure database in a computer operated by a third party entity (KACZMAREK877, claim 1; “sending the tokenized customer name and the preferred intermediary address from a secure database in a computer operated by a third party entity directly to the customer”);
	delivering the package to the preferred intermediary address associated with the shipping intermediary, wherein the package includes the tokenized customer name (KACZMAREK877, claim 1; “delivering the package to the shipping intermediary, wherein the package includes the tokenized customer name”).  
	Although the claims the instant claims and those of the KACZMAREK877 and this application are not identical, they are not patentably distinct from each other because the claims KACZMAREK877 application teach a system and a method having features that substantially similar to those called for the by instant claims. The differences in claims would be appreciated by one skilled in the art as either semantical, or predictable variations that would been considered obvious. See KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398,406, 417 (2007).
	Also, limitations of the instant claims pertaining to incorporation of sending information directly to the vender is lacking from the claims of the KACZMAREK87, sending information directly to the vender is taught by Sonderegger.
	It would have been obvious to an artisan of ordinary skill in anonymous shipping art at the time of invention to include sending information directly to the vender, as taught by Sonderegger, in the anonymous shipping of KACZMAREK87.

	Regarding claim 2. The method of claim 1, further comprising communicating the tokenized customer name from the shipping intermediary to the third party entity in order to indicate that the shipping intermediary has received the package (KACZMAREK877, claim 1; “communicating the tokenized customer name from the shipping intermediary to the third party entity in order to indicate that the shipping intermediary has received the package”).  
	Regarding claim 3. The method of claim 1, further comprising: 
	providing a local shipper with a pickup address for picking up the package, wherein the pickup address is the preferred intermediary address (KACZMAREK877, claim 2; “providing a local shipper with a pickup address for picking up the package, wherein the pickup address is the preferred intermediary address”).  

	Regarding claim 4. The method of claim 1, further comprising: 
	providing the shipping intermediary with actual name and intended delivery address associated with the customer's tokenized customer name (KACZMAREK877, claim 3; “providing the shipping intermediary with actual name and intended delivery address associated with the customer's tokenized customer name”); and 
	shipping the package from the shipping intermediary with actual name and intended delivery address associated with the customer's tokenized customer name (KACZMAREK877, claim 3; “shipping the package from the shipping intermediary with actual name and intended delivery address associated with the customer's tokenized customer name”).  
	Regarding claim 5. The method of claim 1, wherein the shipping intermediary is the vender (KACZMAREK877, claim 4; “wherein the shipping intermediary is the vender”).  
	Regarding claim 6. The method of claim 1, further comprising: 
	storing the package for receipt by the customer at the shipping intermediary if it is determined by the third party entity upon receipt of the tokenized customer name that the package delivery was authorized (KACZMAREK877, claim 5; “storing the package for receipt by the customer at the shipping intermediary if it is determined by the third party entity upon receipt of the tokenized customer name that the package delivery was authorized”).  
	Regarding claim 7. The method of claim 5 further comprising: 
	alerting the customer that the shipping intermediary has received the package (KACZMAREK877, claim 6; “alerting the customer that the shipping intermediary has received the package”).  
	Regarding claim 8. The method of claim 5 further comprising:
	receiving a secondary token from the customer or an agent of the customer (KACZMAREK877, claim 7; “receiving a secondary token from the customer or an agent of the customer”);
	determining the tokenized customer name associated with the secondary token (KACZMAREK877, claim 7; “determining the tokenized customer name associated with the secondary token”); and 
	retrieving the package which includes the tokenized customer name associated with the secondary token (KACZMAREK877, claim 7; “retrieving the package which includes the tokenized customer name associated with the secondary token”); and 
	providing the package which includes the tokenized customer name associated with the secondary token to the customer or the agent of the customer (KACZMAREK877, claim 7; “providing the package which includes the tokenized customer name associated with the secondary token to the customer or the agent of the customer”).  
	Regarding claim 9. The method of claim 7, wherein the secondary token is the tokenized customer name (KACZMAREK877, claim 8; “wherein the secondary token is the tokenized customer name”).  

	Regarding claim 10. The method of claim 5, wherein the shipping intermediary uses a smart electronic automated locker to store the package for receipt by the customer (KACZMAREK877, claim 9; “wherein the shipping intermediary uses a smart electronic automated locker to store the package for receipt by the customer”).  
	Regarding claim 11. The method of claim 1, wherein the shipping intermediary includes multiple shipping intermediaries, and wherein each shipping intermediary has its own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package in a least amount of time (KACZMAREK877, claim 10; “wherein the shipping intermediary includes multiple shipping intermediaries, and wherein each shipping intermediary has its ow n unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package in a least amount of time”).  
	Regarding claim 12. The method of claim 1, wherein the shipping intermediary includes multiple shipping intermediaries, and wherein each shipping intermediary has its 61"Express Mail" Mailing No: Electronic Date of Deposit: August 27, 2020K&R IP Docket No. IEFO1-001-CIP2-US own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package at a lowest possible cost (KACZMAREK877, claim 11; “wherein the shipping intermediary includes multiple shipping intermediaries, and wherein each shipping intermediary has its own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package at a lowest possible cost”).  
	Regarding claim 13. The method of claim 1, wherein the customer pays for the package via an anonymous payment requested through a bank (KACZMAREK877, claim 12; “wherein the customer pays for the package via an anonymous payment requested through a bank”).  
	Regarding claim 14. The method of claim 1, wherein the third party entity generates an anonymous financial instrument for the customer and provides the anonymous financial instrument to the customer for payment to the vender (KACZMAREK877, claim 13; “wherein the third party entity generates an anonymous financial instrument for the customer and presides the anonymous financial instrument to the customer for payment to the vender”).  
	Regarding claim 15. A system for enabling anonymous shipment of a package purchased by a customer from a vendor for delivery to the customer at an address unknown to the vendor, whereby the customer has an actual name and an intended delivery address, the system comprising (KACZMAREK877, claim 14; “A system for enabling anonymous shipment of a package purchased by a customer from a vendor for delivery to the customer at an address unknown to the vendor, whereby the customer has an actual name and an intended delivery address, the system comprising”): 
	a centralized server coupled to a client device through a network, the centralized server including (KACZMAREK877, claim 14; “a centralized server coupled to a client device through a network, the centralized server including”), 
	a tokenized customer name generator for generating a tokenized customer name which is unique and does not include the customer's actual name (KACZMAREK877, claim 14; “a tokenized customer name generator for generating a tokenized customer name which is unique and does not include the customer's actual name”), 
	a preferred intermediary address engine for determining a preferred intermediary address associated with a shipping intermediary, wherein the preferred intermediary address does not include the customer's intended delivery address (KACZMAREK877, claim 14; “a preferred intermediary address engine for determining a preferred intermediary address associated with a shipping intermediary, wherein the preferred intermediary address does not include the customer's intended delivery address”);
	a secure database for storing the tokenized name generator and the preferred intermediary address in an account associated with the customer (KACZMAREK877, claim 14; “a secure database for storing the tokenized name generator and the preferred intermediary address in an account associated with the customer”); 
	a communications device for sending the tokenized customer name and the preferred intermediary address from the secure database … the tokenized customer name in place of the customer's actual name and the preferred intermediary address in place of the customer's intended delivery address, and wherein the package is delivered to the shipping intermediary using the tokenized customer name (KACZMAREK877, claim 14; “a communications device for sending the tokenized customer name and the preferred intermediary address from the secure database to a client device of the customer, wherein the customer provides to the vender the tokenized customer name in place of the customer's actual name and the preferred intermediary address in place of the customer's intended delivery address, and wherein the package is delivered to the shipping intermediary using the tokenized customer name”).  
	Although the claims the instant claims and those of the KACZMAREK877 and this application are not identical, they are not patentably distinct from each other because the claims KACZMAREK877 application teach a system and a method having features that substantially similar to those called for the by instant claims. The differences in claims would be appreciated by one skilled in the art as either semantical, or predictable variations that would been considered obvious. See KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398,406, 417 (2007).
	Also, limitations of the instant claims pertaining to incorporation of sending information to a client device of the vender, wherein a third party entity provides the information to the vender is lacking from the claims of the KACZMAREK87, sending information to a client device of the vender, wherein a third party entity provides the information to the vender is taught by Sonderegger.
	It would have been obvious to an artisan of ordinary skill in anonymous shipping art at the time of invention to include sending information to a client device of the vender, wherein a third party entity provides the information to the vender, as taught by Sonderegger, in the anonymous shipping of KACZMAREK87.
	Regarding claim 16. The system of claim 14, wherein the communications device receives the tokenized customer name from a client device of the shipping intermediary in order to determine if storage of the package is authorized, and wherein the centralized server queries the secure database for the received tokenized customer name in order to determine if the package delivery was authorized, wherein if the tokenized customer name is found in the secure database and has been designated as authorized, the centralized server communicates this information to the client device of the shipping intermediary, and the shipping intermediary stores the package (KACZMAREK877, claim 15; “wherein the communications device receives the tokenized customer name from a client device of the shipping intermediary in order to determine if storage of the package is authorized, and wherein the centralized server queries the secure database for the received tokenized customer name in order to determine if the package delivery was authorized, wherein if the tokenized customer name is found in the secure database and has been designated as authorized, the centralized server communicates this information to the client device of the shipping intermediary, and the shipping intermediary stores the package”).  
	Regarding claim 17. The system of claim 15, wherein the communications device transmits information to a client device of the customer to alert the customer that the 63"Express Mail" Mailing No: Electronic Date of Deposit: August 27, 2020K&R IP Docket No. IEFO1-001-CIP2-US shipping intermediary has received the package upon receiving confirmation from the shipping intermediary that the package has been received (KACZMAREK877, claim 16; “wherein the communications device transmits information to a client device of the customer to alert the customer that the shipping intermediary has received the package upon receiving confirmation from the shipping intermediary that the package has been received”).  
	Regarding claim 18. The system of claim 15, wherein a secondary token is transmitted to the communications device from the client device of the shipping intermediary, and wherein the centralized server queries the secure database to determine the tokenized customer name associated with the secondary token, and wherein the communications device transmits the tokenized customer name associated with the secondary token to the client device of the shipping intermediary to allow the shipping intermediary to retrieve the package which includes the tokenized customer name associated with the secondary token (KACZMAREK877, claim 17; “wherein a secondary token is transmitted to the communications device from the client device of the shipping intermediary, and wherein the centralized server queries the secure database to determine the tokenized customer name associated with the secondary token, and wherein the communications device transmits the tokenized customer name associated with the secondary token to the client device of the shipping intermediary to allow the shipping intermediary to retrieve the package which includes the tokenized customer name associated with the secondary token”).  
	Regarding claim 19. The system of claim 15, wherein the customer or an agent of the customer provides the shipping intermediary with the secondary token as confirmation of ownership of the package in order to receive the package from the shipping intermediary (KACZMAREK877, claim 18; “wherein the customer or an agent of the customer provides the shipping intermediary with the secondary token as confirmation of ownership of the package in order to receive the package from the shipping intermediary”).  
	Regarding claim 20. The system of claim 15, wherein the client device of the shipping intermediary is a smart electronic automated locker used to store the package for receipt by the customer (KACZMAREK877, claim 19; “wherein the client device of the shipping intermediary is a smart electronic automated locker used to store the package for receipt by the customer”).  
	Regarding claim 21. The system of claim 15, wherein the shipping intermediary includes multiple shipping intermediaries, and wherein each shipping intermediary has its own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package in a least amount of time (KACZMAREK877, claim 20; “wherein the shipping intermediary includes multiple shipping intermediaries, and wherein each shipping intermediary has its own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package in a least amount of time”).  
	Regarding claim 22. The system of claim 15, wherein the shipping intermediary includes multiple shipping intermediaries, and wherein each shipping intermediary has its own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package at a lowest possible cost (KACZMAREK877, claim 21; “wherein the shipping intermediary includes multiple shipping intermediaries, and wherein each shipping intermediary has its own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package at a lowest possible cost”).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3, 5, 13, 14 and 15 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2011/0258078 to Sonderegger et al. (hereinafter “Sonderegger”) in view of US Pat. Pub. No. 2013/0018759 to Metral et al. (hereinafter “Metral”).

		Regarding claim 15 and 1. Sonderegger discloses a system for enabling anonymous shipment of a package purchased by a customer from a vendor for delivery to the customer at an address unknown to the vendor, whereby the customer has an actual name and an intended delivery address, the system comprising:
	a centralized server coupled to a client device through a network, the centralized server (Sonderegger, see Fig. 1) including,
	a customer name generator for generating a customer name (Sonderegger, Fig.2. [0045]; “alias names (e.g., name tool 214)”) which is unique and does not include the customer's actual name (Sonderegger, [0025]; “allows a user to associate an alias or fake name with the selected form of on-line payment”. Also see [0026]), a preferred intermediary address engine for determining a preferred intermediary address (Sonderegger, Fig.2. [0045]; “anonymous delivery (e.g., delivery tool 216”) associated with a shipping intermediary (Sonderegger, Fig. 3, generate anonymous information 314”. [0045-0050]; “Anonymous shopping toolbar 210 may comprise various tools to enable the anonymous shopping activities … a user may activate an anonymous shopping tool … at step 300 …Activation of a tool may be accomplished by user selection of the tool (e.g., by clicking on or otherwise selecting the tool) … at step 314 … generates the anonymous information requested by the user”), 
	wherein the preferred intermediary address does not include the customer's intended delivery address (Sonderegger, [0031]; “Communication between the anonymous shopper interface and the delivery service is conducted over a private-secure connection. Upon receipt of the request, the delivery service generates an anonymous address. For example, the anonymous address may comprise the address of a delivery service hub station with a special routing code embedded in the address”);
	a secure database (Sonderegger, Fig. 1, [0037]; “Anonymous shopping interface provider 108 … an anonymous shopping interface 200”) for storing the name generator and the preferred intermediary address in an account associated with the customer (Sonderegger,Fig. 1, [0040]; “a user profile that is stored at a conveniently accessible region. For example, profiles may be stored at storage device 114. Storage device 114 may comprise any suitable storage device capable of storing user profile information”) associated with the customer (Sonderegger, [0019]; “the stored profile may include the user's name, address, credit card account number, account expiration date, and any other information helpful for accomplishing on-line shopping. The profile may be stored at any suitable location. For example, the profile may be stored with the anonymous shopper interface provider”);
	a communications device for sending the customer name and the preferred intermediary address from the secure database to a client device of the vendor (Sonderegger, Fig. 3; “return anonymous information 316”. [0051]; “At step 316 the anonymous information is returned so that it may be submitted to the on-line merchant”), 
	wherein a third party entity [0038]; “Information broker 110 represents the entity or entities that provide the information that enables the user to complete an anonymous on-line shopping transaction … a bank and a delivery service”) provides to the vender the customer name in place of the customer's actual name and the preferred intermediary address in place of the customer's intended delivery address (Sonderegger, Fig. 3; [0051]; “the anonymous information may be submitted to the on-line merchant directly”), and 
	wherein the package is delivered to the shipping intermediary using the customer name (Sonderegger, [0031]; “the anonymous address may comprise the address of a delivery service hub station with a special routing code embedded in the address … the on-line shopping site sends the user's items to the anonymous address in the same manner as any other address … the user's package reaches the delivery service hub station address”).
		Sonderegger substantially discloses the claimed invention; however, Sonderegger fails to explicitly disclose the anonymous information of Sonderegger to be “Tokenized”. However, Metral teaches Tokenized (Metral, Fig. 1, [0030]; “shipping token application 116”. Fig. 2B; [0043]; “shipping token application 250”. [0048]; “The token generator 258 generates one or more tokens corresponding to a mailing address of the recipient. For example, the token may include an alphanumeric code that identifies the recipient but keep the mailing address of the recipient anonymous to the sender. The alphanumeric code may correspond to an identity of the recipient, the mailing address of the recipient, and a selected shipping service provider”). 
		Sonderegger teaches a system and method for enabling a user to transact an anonymous on-line transaction, which include Anonymous shopping toolbar, such as anonymous credit card accounts, alias names and anonymous delivery to generate anonymous information.
	Metral teaches a method and a system for a third party token system for anonymous shipping, wherein The token corresponding to the mailing address of the recipient is sent to a shipping service provider approved by the recipient, see abstract.
	Thus, the manner of enhancing a particular device of anonymous information of Sonderegger was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Metral. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art creating different anonymous information of Sonderegger and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that tokenized user information in Sonderegger would provide anonymity for shipping while allowing the buyer or recipient to control the scope of who can use the token for shipping. See Metral [0020].
	Regarding claim 3. The combination of Sonderegger in view of Metral discloses the method of claim 1, further comprising: 
	providing a local shipper with a pickup address for picking up the package, wherein the pickup address is the preferred intermediary address (Sonderegger, [0027-]; “a delivery service (e.g., U.S. Postal Service, UPS, Federal Express, etc.) to act as an information broker for the shipping address … the anonymous address may comprise the address of a delivery service hub station with a special routing code embedded in the address”)..  

	Regarding claim 5. The combination discloses the method of claim 1, wherein the shipping intermediary is the vender (Sonderegger, [0049]; “transaction related information may comprise purchase price, on-line merchant information (e.g., name, address, etc.), user profile information, and other transaction related information”).

		Regarding claim 13. The combination discloses the method of claim 1, wherein the customer pays for the package via an anonymous payment (Sonderegger, Fig. 3; “form fill-in 318B” > “complete on-line transaction 320”. [0053]; “At step 320 the on-line shopping transaction is completed. For example, the information necessary to complete the on-line transaction, including the anonymous information, is submitted to the merchant”) requested through a bank (Sonderegger, Fig. 3; “generate anonymous information 314”. [0050]; “At step 314 the information broker 110 generates the anonymous information requested by the user to accomplish the transaction. For example, if information broker 110 is a credit card company, step 314 may comprise generating a single use credit card number for the user to submit to the on-line merchant”. Also, see [0022]).

	Regarding claim 14. The combination discloses the method of claim 1, wherein the third party entity generates an anonymous financial instrument for the customer and provides the anonymous financial instrument to the customer for payment to the vender (Sonderegger, Fig. 3; “generate anonymous information 314”. [0050]; “At step 314 the information broker 110 generates the anonymous information requested by the user to accomplish the transaction”). 


	Claims 2, 4, 6, 8, 11, 16, 18, 19 and 21 are rejected under 35 U.S.C 103 as being unpatentable over Sonderegger in view of Metral further in view of US Pat. Pub. No. 2006/0274896 to Livesay (hereinafter “Livesay”).


	Regarding claim 2. The combination of Sonderegger in view of Metral discloses the method of claim 1, further comprising 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose “communicating the tokenized customer name from the shipping intermediary to the third party entity in order to indicate that the shipping intermediary has received the package”. However, Livesay teaches:
communicating the tokenized customer name from the shipping intermediary to the third party entity in order to indicate that the shipping intermediary has received the package (Livesay, Fig. 3C, [0068]; “At the third party location, the consumer presents the receipt, and it is compared as shown at 314 with the shipping label 302 to ensure that the unique identifier strings match and any other required reliability indicia are present. Once the consumer receipt 312 is matched to the label 302, and the reliability indicia are verified, the package is released to the custody of the consumer”).  
		Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include communicating the tokenized customer name from the shipping intermediary to the third party entity in order to indicate that the shipping intermediary has received the package, as taught by Livesay, where this would be performed in order to provide additional security. See Livesay [0070].
	Regarding claim 4. The combination discloses the method of claim 1, further comprising: 
		The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose “providing the shipping intermediary with actual name and intended delivery address associated with the customer's tokenized customer name; and shipping the package from the shipping intermediary with actual name and intended delivery address associated with the customer's tokenized customer name”. However, Livesay teaches:
	providing the shipping intermediary with actual name and intended delivery address associated with the customer's tokenized customer name (Livesay, Fig.3A-3D, [0062]; “While in the custody of the shipping channel, data from the intermediary machine 106 is received by an appropriate processing element associated with the shipping channel, and used to correlate the unique identifier string with the real consumer name and real destination address”); and 
	shipping the package from the shipping intermediary with actual name and intended delivery address associated with the customer's tokenized customer name (Livesay, Fig. 3A-3D, [0063]; “generate a new shipping label 304 which includes the consumer name and real destination address. The shipping channel then delivers the package 300 to the custody of the consumer using the label 304. The shipping of the package 300 is thus accomplished without the vendor ever receiving the consumer's real identity information”)

		Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include providing the shipping intermediary with actual name and intended delivery address associated with the customer's customer name; and shipping the package from the shipping intermediary with actual name and intended delivery address associated with the customer's customer name, as taught by Livesay, where this would be performed in order to decrease the likelihood that customer information will be misappropriated and lead to fraud, identity theft or other undesirable consequences for the consumer. See Livesay [0004].
 
	Regarding claims 6 and 16. The combination discloses the method of claim 1, further comprising: 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose “storing the package for receipt by the customer at the shipping intermediary if it is determined by the third party entity upon receipt of the tokenized customer name that the package delivery was authorized”. However, Livesay teaches:
		storing the package for receipt by the customer at the shipping intermediary if it is determined by the third party entity (Livesay, [0068]; “The third party location may be, e.g., a local office services outlet, such as a Mail Boxes Etc., Kinkos or Staples outlet, a local post office, a local shipping office such as a Fedex or UPS outlet, etc.”) upon receipt of the tokenized customer name that the package delivery was authorized (Livesay, [0018-0019]; “the intermediary machine may be utilized to re-label the package while the package is in the custody of an entity associated with the third party destination … the correlating data from the intermediary machine may be utilized by the user to generate a receipt which authorizes the user to pick up the package at the third party destination”).
		Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include storing the package for receipt by the customer at the shipping intermediary if it is determined by the third party entity upon receipt of the tokenized customer name that the package delivery was authorized, as taught by Livesay, where this would be performed in order to provide further limitation of the intermediary fraud risks. See Livesay [0021].

	Regarding claims 8, 18 and 19. The combination discloses the method of claim 5 further comprising:
		The combination Sonderegger in view of Metral substantially discloses the claimed invention; however, the combination fails to explicitly disclose “receiving a secondary token from the customer or an agent of the customer; determining the tokenized customer name associated with the secondary token; and retrieving the package which includes the tokenized customer name associated with the secondary token; and providing the package which includes the tokenized customer name associated with the secondary token to the customer or the agent of the customer”. However, Livesay teaches:
	receiving a secondary token (Livesay, Fig. 3C, [0067]; “consumer receipt 312”, Fig. 3D, [0070]; “a consumer receipt 322”) from the customer or an agent of the customer (Livesay, [00670068]-]; “the consumer presents the receipt … the consumer receipt 312 may also include a second unique identifier string that is not on the package shipping label”. [0070]; “The consumer prints out the receipt 322 … and goes to the third party location to pick up the package 300”);
	determining the tokenized customer name associated with the secondary token (Livesay, [0070]; “the consumer receives data from the intermediary machine as indicated at 320, and utilizes the data to generate a consumer receipt 322 which includes the consumer name and the unique identifier string”); and 
	retrieving the package which includes the tokenized customer name associated with the secondary token; and providing the package which includes the tokenized customer name associated with the secondary token to the customer or the agent of the customer (Livesay,Fig. 3C-3D, [0070]; “A comparison 324 of the receipt 322 with the label 318 is used to determine if the consumer is authorized to pick up the package”. See [0068]).  
		Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include receiving a secondary token from the customer or an agent of the customer; determining the tokenized customer name associated with the secondary token; and retrieving the package which includes the tokenized customer name associated with the secondary token; and providing the package which includes the tokenized customer name associated with the secondary token to the customer or the agent of the customer, as taught by Livesay, where this would be performed in order to decrease the likelihood that customer information will be misappropriated and lead to fraud, identity theft or other undesirable consequences for the consumer. See Livesay [0004].
	Regarding claims 11 and 21. The combination discloses the method of claim 1, wherein
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the shipping intermediary includes multiple shipping intermediaries, and wherein each shipping intermediary has its own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package in a least amount of time”. However, Livesay teaches: the shipping intermediary includes multiple shipping intermediaries, and wherein each shipping intermediary has its own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package in a least amount of time (Livesay, [0017]; “In the case of physical goods requiring delivery, the alias destination address may be, e.g., an address of a third party destination determined by the intermediary to be in sufficient proximity to a real destination address of the user).

	Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include shipping intermediary includes multiple shipping intermediaries, and wherein each shipping intermediary has its own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package in a least amount of time, as taught by Livesay, where this would be performed in order to provide a local carrier can be used to complete the delivery. See Livesay [0066].

		Claims 7, 10, 17 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Sonderegger in view of Metral further in view of US. Pat. Pub. No. 2017/0293885 to Grady et al. (“Grady”).

	Regarding claims 7 and 17. The combination of Sonderegger in view of Metral discloses the method of claim 5 further comprising: 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose “alerting the customer that the shipping intermediary has received the package”. However, Grady teaches:
	alerting the customer that the shipping intermediary has received the package (Grady, Fig. 4, [0030]; “in 10, server 102 may send notice to the recipient (e.g., to a recipient's computing device) about package 109 arrival”).
	Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include alerting the customer that the shipping intermediary has received the package, as taught by Grady, where this would be performed in order to provide secure, automated package room access control and/or tracking. See Grady [0014].  

	Regarding claims 10 and 20. The combination discloses the method of claim 5, wherein 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the shipping intermediary uses a smart electronic automated locker to store the package for receipt by the customer”. However, Grady teaches: the shipping intermediary uses a smart electronic automated locker to store the package for receipt by the customer (Grady, Fig. 2; “package room 105”. [0023]; “Package room 105 may include a variety of components … include … shelves 103 and/or other storage spaces for packages 109 (e.g., lockers or the like)”).

	Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include the shipping intermediary uses a smart electronic automated locker to store the package for receipt by the customer, as taught by Grady, where this would be performed in order to provide a secure method of package delivery and retrieval. See Grady [0053].

		Claims 12 and 22 are rejected under 35 U.S.C 103 as being unpatentable over Sonderegger in view of Metral further in view of US Pat. No. 7130771 to Aghassipour (hereinafter “Aghassipour”).

	Regarding claims 12 and 22. The combination of Sonderegger in view of Metral discloses the method of claim 1, wherein 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose “multiple shipping intermediaries, and wherein each shipping intermediary has its own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package at a lowest possible cost”. However, Aghassipour teaches: the shipping intermediary includes multiple shipping intermediaries, and wherein each shipping intermediary has its 61"Express Mail" Mailing No: Electronic Date of Deposit: August 27, 2020K&R IP Docket No. IEFO1-001-CIP2-US own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package at a lowest possible cost (Aghassipour, col. 6, line 1-7; “selection module 116, shipment solution database 118 can store solutions that allow the system to automatically make the selection. Shipment solution database 118 can be set so that it automatically picks a shipping solution based on a desired criteria set by the user such as the cheapest solution, cost efficient, fastest solution, worst case scenario, or by deadline for shipment”).
	Therefore, it would have been obvious to one of ordinary skill in the shipping management art at the time of filing to modify Sonderegger to include the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package in a lowest possible cost, as taught by Aghassipour, where this would be performed in order to provide shipment system that overcome difficulties in shipment systems, such as flight delays, in less expensive methods. See Aghassipour col. 1, lines 32-38.


	Claims 9 are rejected under 35 U.S.C 103 as being unpatentable over Sonderegger in view of Metral further in view of Grady further in view of Livesay.

	Regarding claim 9. The combination discloses the method of claim 7, wherein 
	The combination of Sonderegger in view of Metral further in view of Grady substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the secondary token is the tokenized customer name”. However, Livesay teaches: the secondary token is the tokenized customer name (Livesay, [0070]; “the consumer receives data from the intermediary machine as indicated at 320, and utilizes the data to generate a consumer receipt 322 which includes the consumer name and the unique identifier string”).
		Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include the secondary token is the tokenized customer name, as taught by Livesay, where this would be performed in order to decrease the likelihood that customer information will be misappropriated and lead to fraud, identity theft or other undesirable consequences for the consumer. See Livesay [0004].
Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                    

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687